Case 2:19-cr-00850 Document 18 Filed on 07/24/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   July 24, 2019
                                                                David J. Bradley, Clerk
Case 2:19-cr-00850 Document 18 Filed on 07/24/19 in TXSD Page 2 of 2
